UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS ACEVEDO, a/k/a Louie, a/k/a Pedro Pineyro, a/k/a
Jose Luis Acevdeo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:92-cr-00427-JCC-1)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Luis Acevedo, Appellant Pro Se.       Benjamin L. Hatch,
Assistant United States Attorney, Norfolk, Virginia; Alicia J.
Yass, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Luis Acevedo seeks to appeal the district court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion

as successive.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate      of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,    537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Acevedo has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument    because    the   facts    and   legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3